Exhibit FEDERATED MDT SERIES UNANIMOUS CONSENT OF TRUSTEES The undersigned, being all of the Trustees of Federated MDT Series (the "Trust"), hereby consent, in accordance with the laws of the Commonwealth of Massachusetts and ArticleVof the Declaration of Trust, and Article V, Section 7of the Bylaws of the Trust, to the adoption of the following resolution with the same effect as though it had been adopted at the meeting of the Trustees: RESOLVED, that the Board hereby authorizes the Secretary and Assistant Secretaries of the Trust to sign in their place and stead, by power of attorney, the Registration Statement on Form N-14 relating to the proposed reorganization of Federated MDT Tax/Aware/All Cap Core Fund into Federated MDT All Cap Core Fund, each portfolios of the Trust. RESOLVED, that the Board hereby authorizes the Secretary and Assistant Secretaries of the Trust to sign in their place and stead, by power of attorney, the Registration Statement on Form N-14 relating to the proposed reorganization of Federated MDT Small Cap Value Fund into Federated MDT Small Cap Core Fund, each portfolios of the Trust. WITNESS the due execution hereof this 12th day of November, 2009. /s/ John F. Donahue John F. Donahue /s/ Peter E. Madden Peter E. Madden /s/ John T. Conroy, Jr. John T. Conroy, Jr. /s/ Charles F. Mansfield, Jr. Charles F. Mansfield, Jr. /s/ Nicholas P. Constantakis Nicholas P. Constantakis /s/ R. James Nicholson R. James Nicholson /s/ John F. Cunningham John F. Cunningham /s/ Thomas M. O’Neill Thomas M. O’Neill /s/ J. Christopher Donahue J. Christopher Donahue /s/ John S. Walsh John S. Walsh /s/ Maureen Lally-Green Maureen Lally-Green /s/ James F. Will James F. Will
